Filed Pursuant to Rule 424(b)(3) Registration No. 333-149166 NEWCARDIO, INC. 4,112,753 SHARES OF COMMON STOCK This prospectus relates to the sale of up to 4,112,753 shares of common stock, issuable upon conversion of Series A Preferred Stock, by the selling stockholders, all of whom were issued securities in connection with our December 27, 2007 private placement of securities convertible or exercisable into up to 22,063,159 shares of common stock.We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. Our common stock is listed on the Over-The-Counter Bulletin Board (the “OTCBB”) under the symbol “NWCI.” The last reported sales price per share of our common stock as reported by the OTCBB on August 6, 2008, was $4.72 . Our principal executive offices are located at 2350 Mission College Blvd., Suite 1175, Santa Clara CA 95054, and our telephone number is (408) 516-5000. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS”BEGINNING ON PAGE3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is August 29, 2008. TABLE OF CONTENTS Page Part I.Information Required in Prospectus Prospectus Summary 1 Risk Factors 3 Cautionary Note Regarding Forward-Looking Statements 9 Use of Proceeds 9 Selling Stockholders 10 Plan of Distribution 16 Description of Securities to be Registered 18 Description of Business 20 Description of Property 30 Legal Proceedings 30 Market Price of and Dividends on Common Equity and Related Stockholder Matters 30 Management’s Discussion and Analysis 31 Management and Certain Security Holders 41 Executive Compensation 43 Security Ownership of Certain Beneficial Owners and Management 46 Certain Relationships and Related Transactions 48 Where You Can Find Additional Information 49 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 49 Legal Matters 50 Experts 50 Change in Registered Public Accounting Firm 50 Part II.Information Not Required in Prospectus Item 13.Other Expenses of Issuance and Distribution II-1 Item 14.Indemnification of Directors and Officers II-1 Item 15.Recent Sales of Unregistered Securities II-1 Item 16.Exhibits II-2 Item 17.Undertakings II-3 Signatures II-5 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from the information contained in this prospectus. We will not make an offer to sell these securities in any jurisdiction where offers and sales are not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of when this prospectus is delivered or when any sale of our common stock occurs. i PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.
